Citation Nr: 1701275	
Decision Date: 01/18/17    Archive Date: 01/27/17

DOCKET NO.  14-39 829	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California 


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C. § 1151 for myelofibrosis (claimed as blood problem due to negligence by the VA).

2.  Entitlement to an initial compensable evaluation for chronic headaches.

3.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1950 to December 1950 and from November 1951 to September 1955.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2011 and January 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2016, and a copy of the hearing transcript is of record.

In August 2016, the Veteran submitted additional evidence directly to the Board, accompanied by a waiver of local consideration.  The waiver is contained in the VA claims file. See 38 C.F.R. §§ 19.9, 20.1304(c) (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to compensation under 38 U.S.C. § 1151 for myelofibrosis entitlement to service connection for COPD, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran averaged approximately one to three prostrating headaches per month over the entire appeal period.  However, symptoms did not more nearly approximate very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial 30 percent rating, but no higher, for chronic headaches, have been met for the entire appeal period. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.124a, Diagnostic Code 8100 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014 & Supp. 2015), sets forth VA's duties to notify and assist claimants in substantiating claims for VA benefits.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In order to satisfy its duty to notify the claimant under the VCAA, the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The Veteran's appeal arises from his disagreement with the initial evaluation and effective date assigned following the grant of service connection of chronic headaches.  VCAA notice regarding the service connection claim was furnished to the Veteran in September 2009 and March 2010, prior to the initial February 2011 rating decision. Courts have held that, once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); VAOPGCPREC 8-2003 (in which the VA General Counsel  interpreted that separate notification is not required for "downstream" issues following a service connection grant, such as initial rating and effective date claims); 38 C.F.R. § 3.159(b)(3)(i) (2015) (no duty to provide VCAA notice upon receipt of a notice of disagreement). Therefore, no further notice is needed under VCAA regarding this issue.

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities. 38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant. See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).
Regarding the duty to assist, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues herein decided has been obtained in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c). All identified and available treatment records during the pendency of the Veteran's claim for chronic headaches have been obtained. The Veteran's headache disability was medically evaluated in January 2010. The examination report, when reviewed in conjunction with the other lay and medical evidence of record, is found to be adequate to make a determination on the claim. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).

Additionally, the Veteran was afforded the opportunity to give testimony before the undersigned in August 2016. At the hearing, the undersigned identified the issue on appeal and discussed the Veteran's complaints. The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate his claim. As such, the Board finds that, consistent with Bryant v. Shinseki, 23 Vet. App. 488 (2010), the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied and, thus, appellate review may proceed without prejudice to the Veteran. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Higher Initial Rating for Chronic Headaches

The Veteran has been assigned a noncompensable disability rating for chronic headaches effective from August 10, 2009. The Veteran seeks an increased initial rating.

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule). 38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55   (1994); 38 C.F.R. § 4.2. In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period. Fenderson v. West, 12 Vet. App. 119, 126 (1999). 

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7 .
 
The Veteran's chronic headaches have been evaluated pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 8100. Under that diagnostic code, a noncompensable evaluation is assigned with less frequent attacks. A 10 percent rating is warranted for migraine headaches with characteristic prostrating attacks averaging one in two months over the last several months. A 30 percent rating is provided for migraine headaches with characteristic prostrating attacks occurring on an average once per month over the last several months. A maximum 50 percent rating is assigned for migraine headaches with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

The Rating Schedule does not define "prostrating." However, "prostration" has been defined as "complete physical or mental exhaustion." Merriam-Webster's New Collegiate Dictionary 999 (11th ed. 2007). "Prostration" has also been defined as "extreme exhaustion or powerlessness." Dorland's Illustrated Medical Dictionary 1554 (31st ed. 2007). According to Stedman's Medical Dictionary, 27th Edition (2000), p. 1461, "prostration" is defined as "a marked loss of strength, as in exhaustion."

Additionally, the phrase "productive of severe economic adaptability" has not been clearly defined by regulations or by case law. The United States Court of Appeals for Veterans' Claims (Court) has noted that "productive of" can either have the meaning of "producing" or "capable of producing." Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  Thus, migraines need not actually "produce" severe economic inadaptability to warrant the 50 percent rating. Id. at 445-46. Further, "economic inadaptability" does not mean unemployability, as such would undermine the purpose of regulations pertaining to TDIU. Id. at 446; see also 38 C.F.R. § 4.16  (2016).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

Turning to the evidence of record, a January 2010 VA neurological examination report reflected that the Veteran's headaches occurred on both temples going to the top of the head in the form of tightness, lasting 3 hours and as long as 3 days. He will usually take Vicodin (prescribed for his low back pain) which will often work. Headaches occurred about once a week brought on by no particular activity, position, time of the day. There was no nausea, vomiting, photophobia, or phonophobia. He is not prostrated and he continues to function and continues to work when he was working before. The examiner diagnosed chronic headaches of muscle tension type, not causing any functional disability.

In December 2011, the Veteran submitted lay statements from his spouse and son. His spouse indicated that his headaches have been so bad through the years that at times he could not function or work. He was not able to work any job full time because of his headaches and respiratory disability. When his headaches occur, sometimes he has had bad vomiting episodes. The Veteran's son indicated that, during his childhood his father was sick with terrible headaches that made him vomit severely. His father could not play with him or help him like other fathers could.

A June 2014 treatment note indicated that the Veteran continued to have severe headaches. The Veteran had daily nausea and vomiting, usually preceded by headaches. Light hurt his eyes.

A July 2014 gastrointestinal note indicated that the Veteran complained of nausea, vomiting, and photophobia, with his headaches requiring a "blackout" room. The etiology was unclear, although it is possible his migraine headaches contributed to his ongoing symptoms.

A December 2015 VA neurology consultation noted that the Veteran complained of headaches associated at times with vomiting. They are unassociated with an aura or prodromata. He cannot tell when they are coming on. They do not particularly last a long period of time. He has not found any triggers that set them off. His laboratory studies are unrevealing. The Veteran has a combination of migraine type of headache and headaches perhaps related to medication overuse, as well as intermittent elevation of platelets. 

A May 2016 neurology note indicated that the Veteran had intermittent headaches mostly on the left side. They were unassociated with nausea or vomiting. Not associated with any focal neurological signs.

During the August 2016 Board hearing, the Veteran testified that he experiences headaches about 3 times per month, with a duration of 3 to 4 hours. The headaches are "pretty prostrating" in that he has to stop whatever he is doing. He requested an increased evaluation to the date of claim as the severity of his headaches has been the same the entire appeal period.

After review of the lay and medical evidence of record, the Board finds that in giving the Veteran the benefit of the doubt, pursuant to 38 C.F.R. §§ 4.3, 4.7, the Veteran's chronic headaches are of the frequency and severity to warrant a 30 percent rating under Diagnostic Code 8100.

There is no dispute that the Veteran is competent to report symptoms of headaches because these are symptoms that may be actually observed and are within the realm of her personal knowledge. Layno v. Brown, 6 Vet. App. 465, 469-70 (1994). There is also no reason to doubt the credibility of these statements.

Therefore, the Board finds that the Veteran has sufficiently described characteristic and prostrating headaches occurring at least once per month for the entire appeal period. As such, the Board concludes that his symptoms most closely approximate a 30 percent rating. The Board further finds that the Veteran's symptoms have not met or approximated the criteria for the next higher 50 percent rating during the appeal period. As noted above, the 50 percent rating contemplates very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. Even assuming that the Veteran's thrice monthly headaches should be considered very frequent, the evidence does not establish that these headaches were completely prostrating with prolonged attacks productive of "severe economic inadaptability," which is contemplated by a 50 percent rating.  Although the Veteran testified that he had to stop whatever he was doing when a headache occurred, which would include work, the record does not indicate that the headaches were of such frequency of severity to produce or be capable of producing severe economic inadaptability.  The Veteran indicated that he had been a mechanic and continued to try to do hobbies such as working on antique cars.  Although he stated that when he got the headaches he had to stop working, he did not indicate that the approximately three headaches per month were of a frequency and severity that would affect his ability to work such that the symptoms would be productive of severe economic inadaptability.  While the Veteran's spouse indicated that his headaches have been so bad through the years that at times he could not function or work, she also stated that he was not able to work any job full time because of both his headaches and respiratory disability spouse.  The Board therefore finds that the symptoms of the headaches alone did not more nearly approximate the very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability required for a 50 percent rating.

The Board has considered the question of entitlement to an extraschedular evaluation under 38 C.F.R. § 3.321 (b)(1). The threshold factor for extraschedular consideration is that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. See Thun v. Peake, 22 Vet. App. 111 (2008). The evidence in this case does not show that the symptoms associated with the Veteran's chronic headaches presents an exceptional disability picture. Comparison between his symptoms and the criteria found in the rating schedule shows that the rating criteria reasonably describe his disability level and symptomatology--he has characteristic prostrating headache attacks approximately three times per month, and although he indicated that his headaches contributed to his inability to work, his headache symptoms, including time off from work, are expressly contemplated by the schedular rating criteria.  The photophobia, nausea, and vomiting described by the Veteran contributed to the prostrating nature of the headaches and are therefore contemplated by the rating criteria.
 
The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual condition fails to capture all the service-connected disabilities experienced.  Here, however, the issue has not been argued by the Veteran or reasonably raised by the evidence of record.  The Veteran has not asserted, and the evidence of record does not suggest, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  Yancy v. McDonald, 27 Vet. App. 484, 495 (Fed. Cir. 2016) ("the Board is required to address whether referral for extraschedular consideration is warranted for a veteran's disabilities on a collective basis only when that issue is argued by the claimant or reasonably raised by the record through evidence of the collective impact of the claimant's service-connected disabilities").  The Board will therefore not address the issue further.

For the foregoing reasons, the Veteran is entitled to an initial evaluation of 30 percent for chronic headaches for the entire appeal period. However, the preponderance of the evidence is against an initial rating higher than 30 percent, and the benefit of the doubt doctrine is therefore not otherwise for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.


ORDER

An initial 30 percent rating, but no higher, for chronic headaches is granted, subject to the laws and regulations governing the payment of monetary benefits.




REMAND

Regarding the claim for compensation under 38 U.S.C. § 1151 for myelofibrosis, the Veteran claims that VA personnel inappropriately administered Colchicine and Toradol in May 2011, which caused internal bleeding and myelofibrosis. He believes that his disorder is directly related to the administration of these drugs because he immediately experienced some of the listed side effects, in particular black and bloody stool. In addition, his medical condition prohibits him from safely consuming NSAIDS (contained in Toradol) which he relayed to his treating provider prior to the provider's administration of Toradol. 

The November 2014 VA physician assistant's opinion noted that "the Veteran has a longstanding history of unexplained iron deficiency anemia, GERD (gastroesophageal reflux disease) with dysphagia and internal hemorrhoids [...] which would have put him at risk to have passed blood in the bathroom [...] Epocrates does not list [gastrointestinal] bleeding as an adverse reaction with Colchicine, and a single one time injection of NSAIDS would be less likely to have caused his condition than his underlying chronic longstanding [gastroesophageal reflux disease] with dysphagia and internal hemorrhoids."

In response to the examiner's opinion, the Veteran asserts that he never had a problem with bleeding hemorrhoids or any bleeding problem with GERD. Indeed, a review of the Veteran's medical records shows that, in October 2006, a history of "internal hemorrhoid without complication" and "GERD without hemorrhage" were noted. The Veteran has also submitted internet articles which note side effects for Colchicine include "unusual bruising or bleeding," which conflicts with the examiner's opinion.

38 U.S.C.A. § 1151 provides, in pertinent part, that a Veteran may be awarded compensation for additional disability, not the result of his willful misconduct, if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by VA, either by a VA employee or in a VA facility, and the proximate cause of the disability was (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination, or (2) an event not reasonably foreseeable. 38 U.S.C.A. § 1151; 38 C.F.R. § 3.361 (2016).

Here, the Board cannot determine whether the Veteran currently has an additional blood disorder that was due to the May 2011 VA treatment, and if so, whether there was medical carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in providing the surgery and treatment or whether the consequences of the treatment were not reasonably foreseeable. To date, a VA examination has not been provided to the Veteran to determine the nature and severity of his blood disorder. The November 2014 opinion, based solely on review of the claims file, did not specifically address whether the Veteran has a current blood disorder or whether the Veteran had an additional disability from the May 2011 VA treatment. The Board thus finds that the November 2014 VA medical opinion is inadequate for adjudication purposes. The Court has held that, when VA undertakes to provide a Veteran with an examination, that examination must be adequate for VA purposes. See Barr v. Nicholson, 21 Vet. App. 303 (2007). Thus, the Board finds that, on remand, the Veteran should be afforded a new VA examination with an appropriate specialist physician that addresses whether he experienced additional disability as a result of VA lack of care/negligence while treated in May 2011.

Next, with regard to the Veteran's claim for service connection for COPD, the Veteran maintains that his current disability is related to inhaling chemicals without protection throughout service. He testified that he sought treatment during service and thereafter for continuous breathing problems. See, e.g., August 2016 Board Hearing Transcript, p. 9. The Veteran also testified that he saw pulmonary specialists after service, but he has been unable to obtain those records. Id.

The Board notes that the National Personnel Records Center (NPRC) has indicated that a portion of the Veteran's STRs are not available and presumed destroyed in the NPRC fire in 1973. Where STRs have been destroyed or are unavailable, VA has a heightened duty to assist the Veteran and the Board has a heightened duty to provide and explanation of reasons or bases for its findings. See O'Hare vs. Derwinski, 1 Vet. App. 365 (1991). That duty includes obtaining medical records and medical examinations where indicated by the facts and circumstances of the individual case. Littke v. Derwinski, 1 Vet. App. 90 (1990). Additionally, a February 2011 Memorandum notes that VA treatment records prior to 1977 are unavailable.

Despite the fact that the Veteran's complete medical records are not available for review, the Board finds that the facts suggest that the current COPD could be related to service. The Veteran was treated in service for upper respiratory infection for two weeks, as well as sinusitis. Following service, a March 1977 treatment record noted a history of lung disease, for which he was hospitalized in 1965. An x-ray at that time showed minimal pleural thickening. An August 1981 treatment record reflected complaints of shortness of breath on and off for 10 years. Additionally, a lay statement from the Veteran's spouse indicated that the Veteran was hospitalized several times in the 1960s, 70s, and 80s for his breathing problems. In view of this evidence, the Board finds that a VA examination is necessary to determine the etiology of the Veteran's COPD.

The Veteran is hereby notified that it is his responsibility to report for any examination scheduled in connection with this REMAND at whatever location it is scheduled and to cooperate in the development of his case. See Olson v. Principi, 3 Vet. App. 480 (1992) (finding Veteran must be prepared to meet obligations by cooperating with VA efforts to provide adequate medical examination). The consequences of failure to report for a VA examination may include denial of the Veteran's claim. See also 38 C.F.R. §§ 3.158, 3.655 (2016).

Finally, the law provides that TDIU may be granted upon a showing that the Veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his or her service-connected disabilities. See 38 C.F.R. §§ 3.340, 3.341, 4.16. Moreover, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record. As such, the TDIU claim is considered to have been raised by the record and thus is a component of the increased rating claim on appeal before the Board. Accordingly, the Board has jurisdiction over this issue.

Specifically, the Board notes that the Veteran and family members have stated that his breathing problems over the years led to his termination from his full-time position, and that he would be unable to hold a full-time position now due to his COPD.

As a decision with respect to the claim for service connection for COPD being remanded may affect the claim for a TDIU, the Board finds that the claim for a TDIU is inextricably intertwined with that claim. See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated). Thus, adjudication of the TDIU claim is deferred until adjudication of the service connection issue on appeal is complete.

Accordingly, the claims remaining on appeal are REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Provide the Veteran with proper VCAA notice for a TDIU and a TDIU claim form. Request that he return the completed form which should include his level of education and work history.

2. Schedule the Veteran for a VA examination with an appropriate specialist physician with regard to his § 1151 claim for myelofibrosis. The physician must review the claims file, including a copy of this REMAND, and must note that review in his or her report. The physician should discuss the Veteran's statements in support of his claim and prior VA medical evidence of record, to include VA outpatient treatment reports and his hearing testimony before the Board. The rationale for the requested opinion should be provided. The physician should address the following:

	A. Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran has a current disability, i.e., at any time since approximately May 2014, to include claimed myelofibrosis, that was caused by VA treatment (specifically the May 2011 administration of Colchicine and Toradol), and was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

	B. If the response to question (A) is negative is there current disability caused by VA treatment that is due to an event not reasonably foreseeable?

3. Schedule the Veteran for a VA pulmonary examination to determine the nature and etiology of any diagnosed pulmonary disorder, to include claimed COPD. Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner must review the claims file, including a copy of this REMAND, and must note that review in his or her report. The examiner should discuss the Veteran's statements in support of his claim and prior VA medical evidence of record, to include the available service treatment records, VA outpatient treatment reports and his hearing testimony before the Board.

The examiner should identify any pulmonary disorder that has been present during the appeal period. For each pulmonary disorder identified, the examiner should discuss whether it is at least as likely as not that the disorder manifested in service or is otherwise causally or etiologically related to his military service, including any symptomatology and chemical exposure therein.

4.  After completing the above actions and any other development as may be indicated a consequence of the actions taken in the preceding paragraphs, adjudicate the claim for TDIU and readjudicate the claims for compensation under 38 U.S.C. § 1151 for myelofibrosis and service connection for COPD. If any benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


